Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Preliminary amendment filed 01/22/2021.
Claims 16-20, 21-25, 26-30   are pending .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16, 17, 18, 21, 22, 23, 26, 27, 28   is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 20110320550 A1, hereinafter Lawson’ 550 ) in view of Ramer et al. (US 20110258049 A1, hereinafter, Ramer’ 049 ). 
Regarding to claim 16, US 20110320550 A1 teaches a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system, the collecting being in real-time or near real-time (collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system, the collecting being in real-time or near real-time) [see Paragraph 0022] [see the Abstract and Paragraphs 0015-0018 & 0019-0022 & 0023-0028 & 0029 – 0034] ; 
in real-time or near real-time (in real-time ) [see Paragraph 0027] , categorized event data [see Paragraph 0022] over a plurality of channels to a plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers (Subscribers) [see Paragraph 0027]  over the plurality of channels (in real-time or near real-time, categorized event data over a plurality of channels to a plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers over the plurality of channels) [see Paragraph 0022]; 

invoking a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises at least one of: 
generating a sensory notification based on analysis of event data associated with the one or more triggering events (trigger event) [see Paragraph 0023] [see the Abstract and Paragraphs 0015-0018 & 0019-0022 & 0023-0028 & 0029 – 0034]; 
However, US 20110320550 A1 does not explicitly teach  performing a detailed analysis of event data associated with the one or more triggering events that is more resource-intensive or more comprehensive than an analysis performed on the event data prior to detecting the one or more triggering events.
US 20110258049 A1, from the same or similar fields of endeavor, teaches collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system, the collecting being in real-time or near real-time (A recommendation system may use information from a user's profile to make predictions regarding other information/products that might interest the user. Data used in the recommendation system may be obtained through the use of explicit and implicit data collection. Explicit collection refers to data collected from users who, for example, are directly rating items, ranking products, stating preferences, listing favorites or least favorites, etc. Implicit collection refers to data collected as, for example, a byproduct of user behavior, such as products viewed in an online store or products 
streaming, in real-time or near real-time, categorized event data over a plurality of channels to a plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers over the plurality of channels (key steps in request flow for video injection may include making a request to the monetization advertisement platform by a video client or a streaming server. The request may be for an advertisement, passing in parameters such as the advertisement spot ID, application name, application ID, unique user, handset user agent, and targeting name-value pairs. The monetization platform may determine if an advertisement is available for the given advertisement request. Similarly, the targeting engine may determine the optimal advertisement category and type. A request may be made by the monetization platform to a preferred advertisement server(s). If an appropriate advertisement match is found, the advertisement may be passed to the video client/streaming server. Subsequently, the video client/streaming server may build the advertisement into the video/stream.) [see Paragraph 1687]; 
detecting, by at least the first set of subscribers, one or more triggering events (trigger event) [see Paragraph 1093] from the selected event data received by the first set of subscribers; and 
at least one of: 
generating a sensory notification based on analysis of event data associated with the one or more triggering events (generating a sensory notification based on analysis of event data associated with the one or more triggering events) [see Paragraph 1861] ; and 
performing a detailed analysis of event data associated with the one or more triggering events that is more resource-intensive or more comprehensive than an analysis performed on the event data prior to detecting the one or more triggering events. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20110320550 A1 in view of US 20110258049 A1 because US 20110258049 A1 suggests that therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality of advertising inventories.

Regarding to claim 17, US 20110320550 A1 and US 20110258049 A1 teach the limitations of claim 16 above.
However, US 20110320550 A1 does not explicitly teach wherein the streamed categorized event data is buffered in at least a first storage media associated with a first data transmission channel corresponding to the process invoked to perform the first set of actions. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20110320550 A1 in view of US 20110258049 A1 because US 20110258049 A1 suggests that therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality of advertising inventories.

Regarding to claim 18, US 20110320550 A1 further teaches wherein the categorized event data is packaged according to a first timeline enveloping a second timeline defined by one or more attributes of an application subscribing to a channel over which the categorized event data is published (As shown in FIG. 7, step S340, which includes storing messages, functions to create an accessible event message history. Messages are preferably stored in a database. And the event messages are preferably accessible through a REST API or through any suitable interface. Event message metadata may additionally be stored with the event message. The original event messages are preferably stored but alternatively event messages after processing by a delegate URI may be stored. The messages can preferably be retrieved or queried based on properties such as event message content, metadata, date/time, or any suitable properties. Stored messages can preferably be used by developers to create chat clients, content feeds, or any suitable collection of messages.) [see Paragraphs 0027 & 0031]


Regarding to claim 21, US 20110320550 A1 teaches a method comprising:
collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system, the collecting being in real-time or near real-time (collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system, the collecting being in real-time or near real-time) [see Paragraph 0022] [see the Abstract and Paragraphs 0015-0018 & 0019-0022 & 0023-0028 & 0029 – 0034] ; 
in real-time or near real-time (in real-time ) [see Paragraph 0027] , categorized event data [see Paragraph 0022] over a plurality of channels to a plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers (Subscribers) [see Paragraph 0027]  over the plurality of channels (in real-time or near real-time, categorized event data over a plurality of channels to a plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers over the plurality of channels) [see Paragraph 0022]; 
detecting, by at least the first set of subscribers, one or more triggering events from the selected event data received by the first set of subscribers (detecting, by at least the first set of subscribers, one or more triggering events from the selected event data received by the first set of subscribers) [see Paragraphs 0022 – 0023] ; and 
at least one of: 
generating a sensory notification based on analysis of event data associated with the one or more triggering events (trigger event) [see Paragraph 0023] [see the Abstract and Paragraphs 0015-0018 & 0019-0022 & 0023-0028 & 0029 – 0034]; 
However, US 20110320550 A1 does not explicitly teach  performing a detailed analysis of event data associated with the one or more triggering events that is more resource-intensive or more comprehensive than an analysis performed on the event data prior to detecting the one or more triggering events.
US 20110258049 A1, from the same or similar fields of endeavor, teaches collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system, the collecting being in real-time or near real-time (A recommendation system may use information from a user's profile to make predictions regarding other information/products that might interest the user. Data used in the recommendation system may be obtained through the use of explicit and implicit data collection. Explicit collection refers to data collected from users who, for example, are directly rating items, ranking products, stating preferences, listing favorites or least favorites, etc. Implicit collection refers to data collected as, for example, a byproduct of user behavior, such as products viewed in an online store or products purchased. The recommendation system may compare the collected data to similar data collected from others and calculates a list of recommended items for the active user.) [see Paragraph 0188] ; 

detecting, by at least the first set of subscribers, one or more triggering events (trigger event) [see Paragraph 1093] from the selected event data received by the first set of subscribers; and 
invoking a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises at least one of: 
generating a sensory notification based on analysis of event data associated with the one or more triggering events (generating a sensory notification based on analysis of 
performing a detailed analysis of event data associated with the one or more triggering events that is more resource-intensive or more comprehensive than an analysis performed on the event data prior to detecting the one or more triggering events. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20110320550 A1 in view of US 20110258049 A1 because US 20110258049 A1 suggests that therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality of advertising inventories.

Regarding to claim 22, claim 22 is rejected the same limitations of claim 17 above.
Regarding to claim 23, claim 23 is rejected the same limitations of claim 18 above.




Regarding to claim 26, US 20110320550 A1 teaches a system comprising: at least one processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:

in real-time or near real-time (in real-time ) [see Paragraph 0027] , categorized event data [see Paragraph 0022] over a plurality of channels to a plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers (Subscribers) [see Paragraph 0027]  over the plurality of channels (in real-time or near real-time, categorized event data over a plurality of channels to a plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers over the plurality of channels) [see Paragraph 0022]; 
detecting, by at least the first set of subscribers, one or more triggering events from the selected event data received by the first set of subscribers (detecting, by at least the first set of subscribers, one or more triggering events from the selected event data received by the first set of subscribers) [see Paragraphs 0022 – 0023] ; and 
invoking a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises at least one of: 
one or more triggering events (trigger event) [see Paragraph 0023] [see the Abstract and Paragraphs 0015-0018 & 0019-0022 & 0023-0028 & 0029 – 0034]; 
However, US 20110320550 A1 does not explicitly teach  performing a detailed analysis of event data associated with the one or more triggering events that is more resource-intensive or more comprehensive than an analysis performed on the event data prior to detecting the one or more triggering events.
US 20110258049 A1, from the same or similar fields of endeavor, teaches collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system, the collecting being in real-time or near real-time (A recommendation system may use information from a user's profile to make predictions regarding other information/products that might interest the user. Data used in the recommendation system may be obtained through the use of explicit and implicit data collection. Explicit collection refers to data collected from users who, for example, are directly rating items, ranking products, stating preferences, listing favorites or least favorites, etc. Implicit collection refers to data collected as, for example, a byproduct of user behavior, such as products viewed in an online store or products purchased. The recommendation system may compare the collected data to similar data collected from others and calculates a list of recommended items for the active user.) [see Paragraph 0188] ; 
streaming, in real-time or near real-time, categorized event data over a plurality of channels to a plurality of subscribers, the streaming being by way of a publish and subscribe mechanism, such that selected event data from among the plurality of event 
detecting, by at least the first set of subscribers, one or more triggering events (trigger event) [see Paragraph 1093] from the selected event data received by the first set of subscribers; and 
invoking a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises at least one of: 
generating a sensory notification based on analysis of event data associated with the one or more triggering events (generating a sensory notification based on analysis of event data associated with the one or more triggering events) [see Paragraph 1861] ; and 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20110320550 A1 in view of US 20110258049 A1 because US 20110258049 A1 suggests that therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality of advertising inventories.


Regarding to claim 27, claim 27 is rejected the same limitations of claim 17 above.
Regarding to claim 28, claim 28 is rejected the same limitations of claim 18 above.


Allowable Subject Matter
Claims 19, 20, 24, 25, 29, 30 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412